 In the Matter of AMERICAN NEWSPAPERS, INC., ILLINOIS PUBLISHINGAND PRINTING COMPANY, EVENING AMERICAN PUBLISHING COMPANYandCHICAGO NEWSPAPER GUILD, LOCAL 71 OF THE AMERICAN NEWS-PAPER GUILDIn the Matter of AMERICAN NEWSPAPERS, INC., ILLINOIS PUBLISHINGAND PRINTING COMPANY, EVENING AMERICAN PUBLISHING COMPANYandCHICAGO NEWSPAPER GUILD, LOCAL 71 OF THE AMERICAN NEWS-PAPER GUILDIn the Matter of AMERICAN NEWSPAPERS, INC., ILLINOIS PUBLISHINGAND PRINTING COMPANYandCHICAGO NEWSPAPER GUILD, LOCAL 71OF THE AMERICAN NEWSPAPER GUILDIn the Matter of ILLINOIS PUBLISHING AND PRINTING COMPANYandCHICAGO EDITORIAL ASSOCIATION, LOCAL No. 21690, AFFILIATED WITHTHE A. F. OF L.In the Matter of EVENING AMERICAN PUBLISHING COMPANYandCHICAGO EDITORIAL ASSOCIATION, LOCAL No. 21690, AFFILIATED WITHTHE A. F. OF L.Cases Nos. R-839, C-1118, C-1119, R-1544 and R-1545-SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESNovember 30, 1940On April 12, 1940, the National Labor Relations Board, hereincalled the Board, issued its Decision, Order, and Direction of Elec-tions in the above-entitled proceedings,' and on May 8, 1940, inaccordance with a stipulation entered into by all the parties to theseproceedings, its Order Vacating Order and Substituting ModifiedOrder and Amendment to Direction of Elections.2Pursuant to the Direction of Elections, as amended,3 separate elec-tions by secret ballot were conducted on September 20, 1940, under1 22 N. L R. B. 899.a 23 N L. R B. 660.The Direction of Elections, as amended, provided that the elections by secret ballotbe conducted not sooner than ninety (90) days from the date of the Amendment toDirection of Elections, and not later than one hundred eighty (180) days from the saiddateOn August 9, 1940, the date of the election was set by stipulation of the parties28 N. L. R. B., No. 48281 282DECISIONS-OF NATIONAL LABOR RELATIONS BOARDthe direction and supervision of the Regional Director for the Thir-teenth Region (Chicago, Illinois).On September 28, 1940, the Re-gional Director, acting pursuant to Article III, Section 9, of Na-tional Labor Relations Board Rules and Regulations-Series 2, asamended, issued an Election Report, copies of which were dulyserved upon the parties.In the Decision, Order, and Direction of Elections, and, Order'Vacating Order and Substituting Modified Order and Amendment toDirection of Elections previously referred to, the Board made nofinal determination as to the appropriate unit or units but providedthat if a ,majority of the employees in the commercial departmentand in the editorial department of American Newspapers, Inc., Illi-noisPublishing and Printing Company, and Evening AmericanPublishing Company, herein collectively called the Companies, choseChicago Newspaper Guild, Local 71 of the American NewspaperGuild, herein called the Guild, then the employees- in the commercialand editorial departments together would constitute a single appro-priate unit, and further, that if Newspaper Commercial Associates,Local 21662, affiliated with the A. F. of L., hercalled the Com-mercialAssociates, and Chicago Editorial Association, Local No.21690, affiliated with the A. F. of L., herein called the EditorialAssociation, were selected then the employees in the-commercial andeditorial departments, respectively, would constitute separate appro-priate units.As to the balloting and its results, the Regional Director reportedas follows :Commercial EmployeesTotal number of employees on eligible list____________________574Total' numberof ballots cast ------------------- _-_-----------560Totalnumberof ballots challenged__________________________77Totalnumberof blank ballots______________________________1Totalnumberof void ballots_______________________________0Total number of ballots cast for the Commercial Associates____Total number of ballots cast for the Guild___________________91Total number of ballots cast for neither_____________________3Editorial EmployeesTotal number on eligibility list_____________________________ 232Total number of ballots cast___________________________ ___ 215Total number of ballots challenged__________________________ - 27Total blank ballots_________________________________________0Total void ballots___________________________________________0Total number of ballots cast for the Guild__________________34Total number of ballots cast for the Editorial Association___ 151Total number of ballots cast for neither_____________________3 AMERICAN NEWSPAPERS, INC.283On October 5, 1940, the Guild filed with the Board objections to theElection Report.4Thereafter, on October 7, 1940, the Companies, theEditorial Association, and the Commercial Associates, respectively,filed motions requesting the Board to dismiss the "any and all objec-tions, exceptions, and petitions that may have been filed" by theGuild.-On October 28, 1940, the Regional Director, acting pursuant toArticle III, Section 9, of National Labor Relations Board Rules andRegulations-Series 2, as amended, issued his Report on Objectionsin which he reported the results of his investigation.Thereafter,the Guild requested permission to file exceptions to the Report onObjections, for oral argument thereon, and to submit a brief.TheBoard hereby denies the foregoing requests.The Board has considered the Election Report, the objections andaffidavits filed by the Guild, the motions filed by the Companies, theEditorial Association, and the Commercial Associates, and the Reporton Objections, and finds that the objections filed by the Guild do notraise substantial or material issues with respect to the conduct of theballot or the Election Report.Upon the basis ^ of the entire record in the case, the Board makesthe following :SUPPLEMENTAL FINDINGS OF FACTWe find that the employees in the editorial department, of theCompanies, excluding space writers, executives and supervisory em-ployees, John Dienhart, employees under personal-service contracts,and the personal secretaries of corporate officials,White,Meigs,Koehler, and Malloy, constitute a unit appropriate for the purposes'of collective bargaining, and that said unit will insure to employeesof the Companies the full benefit of their right to self-organizationand to collective bargaining and otherwise effectuate the policies ofthe Act.We find that the employees in the commercial department of theCompanies, excluding executives and supervisory employees, roadmensupervisors,Hunt, Jardine, and Karper, building maintenance em-ployees, employees who are members of and bargained for by craftunions, all Sangamon Street employees, Canadian and country road-men, watchmen, guards, color-plant employees, boy builders, Canadianpoint supervisors, temporary employees, magazine agency employees,employees under personal-service contracts, district managers, andthe confidential secretaries of Business Manager Fulton, Circulation4 The,Guild incorporated in its objections a petition filed by it on September 18, 1940,inwhich it requested postponement of the elections and formally charged the Companieswith violations of Section 8 (1) and (3) of the National Labor Relations Act. 284Director Parker, and Advertising Director McNamee, constitute aunit appropriate for the purposes of collective bargaining, and thatsaid unit will insure to employees of the Companies the full benefitof their right to self-organization and to collective bargaining andotherwise effectuate the policies of theAct.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following'.SUPPLEMENTAL CONCLUSIONS OF LAW1.The employees in the editorial department of American News-papers, Inc., Illinois Publishing and Printing Company, and EveningAmerican Publishing Company, Chicago,Illinois, excluding spacewriters, executives and supervisory employees, John Dienhart, em-ployees under personal-service contracts,and the personal secretariesof corporate officialsWhite,Meigs, Koehler, and Malloy, constitutea unit appropriate for the purposes of collective bargaining within'the meaning of Section 9 (b) 'of the National Labor Relations Act.2.The employees in the commercial department of American News-papers,-Inc., Illinois Publishing and Printing Company, and EveningAmerican Publishing Company,Chicago,Illinois, excluding execu-tives and supervisory employees, roadmen supervisors Hunt, Jardine,and Karper,buildingmaintenance employees, employees who aremembers of and bargained for by craft unions, all Sangamon Streetemployees,Canadian and country roadmen, watchmen,guards, color-plant employees,boy builders,Canadian point supervisors,temporaryemployees,-magazine agency employees, employees under personal-service contracts,districtmanagers,and the confidential secretariesof BusinessManagerFulton, Circulation Director Parker, and Adver-tising Director McNamee, constitute a unit appropriate for the pur-'poses,of collective bargaining within the meaning of Section 9 (b)of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Sections 8and 9 of National Labor Relations Board Rules and Regulations-Series 2, asamended.-IT IS HEREBY CERTIFIED that Newspaper Commercial Associates,Local 21662, affiliated with the A. F. of L., has been designated andselected by a majority of all employees in the commercial depart-ment of American Newspapers, Inc., Illinois Publishing and PrintingCompany, and Evening American Publishing Company, Chicago, AMERICAN NEWSPAPERS, INC285Illinois, excluding executives and supervisory employees, roadmensupervisorsHunt, Jardine, and Karper, building maintenance em-ployees, employees who are members of and bargained for by craftunions, all Sangamon Street employees, Canadian country roadmen,watchmen, guards, color-plant employees, boy builders, Canadianpoint supervisors, temporary employees, magazine agency employees,employees under personal-service contracts, district managers, andthe confidential secretaries of Business Manager Fulton, CirculationDirector Parker, and Advertising Director McNamee, as their repre-sentative for the purposes of collective bargaining, and that, pursuantto Section, 9 (a) of the National Labor Relations Act, NewspaperCommercial Associates, Local 21662, affiliated with the A. F. of L., isthe exclusive representative of all such employees for the purposesof collective bargaining, with respect to rates of pay, wages, hoursof employment, and other conditions of employment, andIT IS HEREBY CERTIFIED that ChicagoEditorial Association, LocalNo. 21690, affiliated with the A. F. of L., has been designated andselected by a majority of employees in the editorial department ofAmerican Newspapers, Inc., Illinois Publishing and Printing Com-pany, and Evening American Publishing Company, Chicago, Illinois,excluding space writers, executives,and supervisory employees, JohnDienhart, employees under personal-service contracts, and the per-sonal secretaries of corporate officialsWhite,Meigs,Koehler, andMalloy, as their representative for the purposes of collective bar-gaining, and that, pursuant to Section 9 (a) of the National LaborRelations Act, Chicago Editorial Association, Local No. 21690, affili-ated with the A. F. of L., is the exclusive representative of all suchemployees for the ,purposes of collective bargaining, with respect torates of pay, wages, hours of employment, and other conditions ofemployment.CHAIRMAN HARRY A. MILLIS took no part in the consideration ofthe above Supplemental Decision and Certification of Representatives.